UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 17, 2017 T-BAMM (Exact name of registrant as specified in its charter) Nevada 333-203754 47-3176820 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 16th Floor, Building #2, No.1250, Zhongshan North 1st Road Hongkou District, Shanghai City China (Zip Code) Registrant’s telephone number, including area code (888) 297-9207 n/a (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into Material Definitive Agreement Item 3.02 Unregistered Sales of Equity Securities On July 15, 2017, we issued an aggregate of 26,700,000 shares of our common stock at a price of $0.01 per share, to nineteen (19) non-U.S. persons (as that term is defined in Regulation S of the Securities Act of 1933), in an offshore transaction relying on Regulation S of the Securities Act of 1933, pursuant to the closing of a private placement, for aggregate gross proceeds of US$267,000. Item 9.01 Financial Statements and Exhibits Exhibit
